Title: To James Madison from Thomas Gibbons, 17 July 1815
From: Gibbons, Thomas
To: Madison, James


                    
                        Sir.
                        Carlilise Barracks July 17th 1815
                    
                    I am truly Sorry to mention the unhappa situation I am in at this time as theire 6 or 7 men at this time that has there heads half shaved By the order of Collen W Hampleton two of which has Been tryed By a court mashall and has not had theire sentance. I am charged with desersion But theirs no danger that I Shull be Braught in Gulity and I wood not of Struk out and not of Suffered the thing to be done. I Shuld of Been treated in the Same manner But I hope that you se me and all other prisners Justis as theirs nothing more agoyne hear as theire is nothing But punishment. I wishes to be a soulder But I Cannot Get Justis done me. I have Been enlisted By a man howm has Left the Survis and has Reported me as a five years Soulder which is afauls. But as he was an officer and will not take the trobel to wright to the ware Department But Hould me in this unjearirous maner I hope that as I Lay this before you as a faither to our Cuntry theces Cagses has Been all of Small nature. But Curelty is the hole objecet heare as that no[w] there is no use fer Soulders. But I feare that there will be more use

fer them than you are apised of as thare dangers men at this time that has to Deal with the afares of our Cunty. Coln. Hampelton has had six men half thare heads Shaved for those of which was orderd to march to pitsburge 3 that was tryd at Jenrall court marshall and Remains hear without any sentancse and if this Can be alowd then Lett us Give up our Cuntrys Cause. I hope that you take this into conssideration and Lett us have Justis I Sir your obt. Prisner
                    
                        
                            Thos. Gibbons
                        
                    
                    
                        NB I Cant wright as wood if thare any Blunders you must Looke over them. I Culd have Given much Better Satisfaction if I was not afraid to Be Sean punishment is all thei think of heare.
                    
                